ORDER
The Disciplinary Review Board on July 9, 1997, having filed with the Court its decision concluding that JOHN F. FOX of TOTOWA, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), *468and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation),
And the Disciplinary Review Board having further concluded that respondent should be required to refund $5,000 of the fee he received for handling the Vollrath estate;
And good cause appearing;
It is ORDERED that JOHN F. FOX is hereby reprimanded; and it is further
ORDERED that respondent refund the sum of $5,000 to the Vollrath estate by December 31, 1998, and provide proof of payment to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.